Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the amendments filed 06/17/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All previous objections and rejections are withdrawn. 

2. 	Claims 1-20 are pending. 


Allowable Subject Matter
3.    Claims 1-20 are allowed for the reasons mentioned below. 
As to indicated in the prior office action, the prior reasons for allowance are incorporated herein. With reference to the prior 112 rejection, in light of applicants amendment removing the phrase “best practices” from the claim, the prior rejection is withdrawn. The newly cited prior art of Smith teaches a menu interface that can reconfigure itself automatically based on new parameters input to the device and further mentions the device can be placed in standby mode. However, Smith does not show the menu responses are based on client and stakeholder preferences nor are the option derived from dates, timestamps and metadata captured from other clients. 
As to claim 19, and the interpretation of the means functions, the examiner provides the following interpretation and support for each of the elements in the specification. 
A means for receiving via a network, data… (Para 44) as a processor receiving data through a cloud network. 
A means for receiving, by a processor, a stakeholder request [48]  the processor receive through client input on the GUI of the response center. 
A means for providing a response center to the client by the response system to be displayed, [46] the processor.. generates a response center via a response center generator for a client that can be viewed on a computing device.
A means for receiving a plurality of client preferences. [38] the client tenant can edit, modify, add or remove configuration information to the response center. 
A means for providing a notification – [48] the processor, upon receiving notice that the response center is action, transmitting a notification to the user indicating the client is now active.
A means for automatically repopulating the menu – [73] based on the first and second set of analytics an updated menu of suggested actions for responding to future event is generated and transmitted to the clients and replaces the prior menus for events, as those in figure 26C.
A means for capturing a first set of data generating a first and second and third and storing set of analytics [73] as the system capturing dates, timestamps and metadata from data in the client and then generating analytics to present on a dashboard (fig. 7). 
 Therefore, claims 1-20 are allowed of the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179